 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN CAMPBELL and CYNTHIA                        No. 2:17-cv-2057 KJM DB PS
      CAMPBELL,
12

13                      Plaintiffs,                     ORDER
14           v.
15    THE REGENTS OF THE UNIVERSITY
      OF CALIFORNIA, et al.,
16

17                      Defendants.
18

19          Plaintiffs are proceeding in this action pro se. This matter was referred to the undersigned

20   in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Defendant Aethon, Inc.,

21   the only defendant remaining in this action—has filed an answer. (ECF No. 33.)

22          Good cause appearing, IT IS ORDERED that:

23          1. A Status (Pretrial Scheduling) Conference is set for Friday, March 15, 2019, at 10:00

24   a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

25   27 before the undersigned;

26          2. All parties are required to appear at the Status Conference, either by counsel or, if

27   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

28   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the
                                                       1
 1   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 2   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 3   cellphone.

 4          3. Plaintiffs shall file and serve a status report on or before March 1, 2019, and defendant

 5   shall file and serve a status report on or before March 8, 2019. Each party’s status report shall

 6   address all of the following matters:

 7                  a.      Progress of service of process;

 8                  b.      Possible joinder of additional parties;

 9                  c.      Possible amendment of the pleadings;

10                  d.      Jurisdiction and venue;

11                  e.      Anticipated motions and the scheduling thereof;

12                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
13
                    g.      Future proceedings, including the setting of appropriate cut-off
14                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
15
                    h.      Modification of standard pretrial procedures specified by the rules
16                          due to the relative simplicity or complexity of the action;
17                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
18
                    j.      Whether the parties will stipulate to the magistrate judge assigned
19                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
20                          have a Settlement Conference before another magistrate judge;
21                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
22
                    l.      Any other matters that may aid in the just and expeditious
23                          disposition of this action.
24   ////

25   ////

26   ////
27   ////

28   ////
                                                        2
 1           4. The parties are cautioned that failure to file a status report or failure to appear at the

 2   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

 3   and 183.

 4   Dated: February 4, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.pro se\campbell2057.ossc
23

24

25

26
27

28
                                                         3
